Citation Nr: 0620972	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for hydradenitis with 
sebaceous cysts on the chest and back, secondary to acne with 
seborrhea and comedones, currently 10 percent disabling.

2.  Entitlement to compensation for residuals of a 
Staphylococcal infection in the groin under the provisions of 
38 U.S.C.A. § 1151, pursuant to hospital care at a Department 
of Veterans Affairs facility in February 2000.

3.  Entitlement to compensation for swelling of the right arm 
and hand under the provisions of 38 U.S.C.A. § 1151, pursuant 
to hospital care at a Department of Veterans Affairs facility 
in February 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1942 to May 
1944.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded in October 2004 for further development.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2005). 


FINDINGS OF FACT

1.  The veteran's service-connected hydradenitis of the back 
and chest is in remission; there is no exudation or itching 
constant, extensive lesions or marked disfigurement, 
ulceration, exfoliation/crusting; the overall total affected 
area is 1 percent and the veteran is not on systemic therapy.  

2.  Residuals of a Staphylococcal infection in the groin 
area, due to VA hospital care have not been shown.

3.  Swelling of the right arm and hand, due to VA hospital 
care have not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hydradenitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118 Diagnostic Code 7806 (prior and subsequent to August 
2002).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a Staphylococcal infection in the groin 
area, claimed as due to VA hospital care have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for swelling of the right arm and hand, claimed as due to VA 
hospital care have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the November 2004 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the November 2004 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the November 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

Regarding the May 2006 contention of the veteran's 
representative that any quality-assurance records compiled in 
conjunction with the VA treatment in question must be 
obtained and considered, the law (38 U.S.C. § 5705) 
specifically prohibits such use of those records.  Exceptions 
to this rule are not applicable in the instant case.  All 
pertinent records that can be obtained have been obtained.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the November 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
VA believes that the Dingess/Hartman analysis must be 
analogously applied to the issues currently on appeal.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims on appeal.  Regardless of whether the 
veteran was provided notice of the types of evidence 
necessary to establish disability ratings or effective dates 
for the issues on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claims, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot. 

Analysis

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected skin disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected hydradenitis has been rated 
under Diagnostic Code 7806.  Under the version of Diagnostic 
Code 7806 applicable prior to August 30, 2002, a 10 percent 
rating is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed surface area 
or extensive area.  A 30 percent rating is warranted when 
there is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under the rating criteria effective August 30, 2002, 
Diagnostic Code 7806 covers dermatitis or eczema.  A 10 
percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
twelve month period.  A 30 percent rating is assigned where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during the past twelve month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

A September 1999 VA examination showed the veteran had 
diagnoses of hydradenitis and follicitis.  A March 2000 VA 
examination of the chest wall indicated that the scars from 
hydradenitis were well healed.  

The veteran was afforded a VA examination in July 2000.  In 
presenting the veteran's medical history as apparently 
reported by the veteran, the examiner noted that the veteran 
had several sebaceous cysts removed from his chest wall.  He 
occasionally has some inflammation in the armpit and washed 
the area with soap and water.  The only symptom was sometimes 
pruritus, otherwise no infection.  Physical examination 
revealed that there was no evidence of any acute 
hydradenitis.  He had a few scars on both armpits.  The chest 
had some old scars from removal of sebaceous cyst and the 
veteran's back showed some acne vulgaris with some comedones.  
There was no evidence of any ulceration.  No exfoliation or 
crusting.  There were no systemic findings due to the above.  
The diagnoses were scar formation in both armpits due to 
previous hydradenitis bilaterally.  Acne vulgaris on the 
back.  Scars on the chest wall from sebaceous cysts removal.  

The veteran's final VA examination of record was in May 2005.  
It appears the claims folder was reviewed in conjunction with 
the examination.  In presenting the veteran's medical history 
the examiner noted that the veteran complained of having 
hydradenitis of the chest and back with the last occurrence 
in June 2000.  The onset was in January 2000, the disease was 
currently in remission.  There was no treatment since June 
2000.  The veteran claimed he had pinching pain in the right 
flank and mid upper back due to the sebaceous cyst and 
hydradenitis.  The mid upper back sebaceous cyst was 95 
percent resolved.  He claimed pain in the left femoral area 
where a blood clot was removed.  Physical examination 
revealed that the veteran had an infection of the skin, there 
were no exposed areas.  The extent of the disease was mild.  
He had a resolving sebaceous cyst in the right flank area and 
affected area was .50 percent.  In the mid upper back, there 
was one sebaceous cyst 95 percent resolved and that was .25 
percent.  The overall total affected area was 1 percent.  He 
had a scar in the anterior xiphoid process.  There was no 
disfigurement or disfiguring scar of the head, face or neck.  
The diagnoses were hydradenitis in the back and chest in 
remission; resolving sebaceous cysts in the back and right 
flank.  The examiner opined that there was no residual of the 
claimed hydradenitis condition in the back and anterior 
xiphoid region.  

It was further noted that there was no scar on the veteran's 
back.  In the anterior chest xiphoid area, he had multiple 
craterform 1-2 mm scars that were non tender on palpation.  
The affected area measured 2 cm in circumference.  There was 
no pain on palpation.  Texture of skin was flat and smooth.  
The scars were very stable, superficial, and not deep.  There 
was no elevation but there was minimal depression to 1-2 mm.  
There was no inflammation, edema or keloid formation.  The 
color of the scars were normopigmented.  There was no area of 
induration and inflexibility of the skin in the area of the 
scar.  There was no limitation of motion or other limitation 
caused by the scar.  Further diagnoses were well healed scars 
secondary to hydradenitis.  

The medical evidence has not demonstrated that the veteran's 
hydradenitis warrants a rating in excess of 10 percent under 
the old or revised rating criteria.  The July 2000 VA 
examination found no evidence of any acute hydradenitis, 
ulceration or exfoliation/crusting, and the more recent May 
2005 VA examination showed the disease was in remission.  
Although there was occasional pruritus noted during the July 
2000 exam, both the July 2000 and the May 2005 VA 
examinations did not show that there was exudation or itching 
constant, extensive lesions or marked disfigurement to merit 
the next higher rating of 30 percent under the older 
Diagnostic Code 7806.  Furthermore, the May 2005 also did not 
demonstrate that the veteran's hydradenitis merits the next 
higher rating of 30 percent under the current Diagnostic Code 
7806, as 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas were not affected and the veteran 
was not on systemic therapy.  The examiner indicated that the 
veteran was last treated for his skin disorder in 2000.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



1151 Claims

The appellant contends that he is entitled to compensation 
for residuals of Staph infection in the groin area and 
swelling of the right arm and hand that resulted from 
hospital care at a VA facility in February 2000.  

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the claimant's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was: carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the appellant's own willful misconduct, which was caused 
by VA treatment, and such additional disability must be 
either caused by VA fault, or not reasonably foreseeable.

VA medical records revealed that in February 2000 the veteran 
underwent an aortic aneurysm repair.  Post surgery, February 
2000 VA medicals record found groin incision/yeast infection 
and some drainage.  One week after the surgery the veteran 
had a significantly sized hematoma surrounding the graft.  
March 2000 VA examinations found that the surgical site was 
well healed and the veteran subsequently had an acute 
arterial occlusion of his left femoral vessel.  A March 10, 
2000 VA medical record indicated that the veteran's right arm 
had a large ecchymotic area from an infiltrated IV heparin.  
On March 13, 2000 the veteran underwent a left femoro-
popliteal thrombectomy and embolectomy, left femoral artery 
patch angioplasty with PTFE patch, and intraoperative 
aortogram.  On March 20th the veteran complained of lack of 
feeling and full control of the right hand.  April 2000 VA 
medical records reflected that after the thrombectomy the 
veteran developed a left groin wound infection, and the wound 
grew out a methicillin resistant Staphylococcus aureus.  The 
veteran also complained that since he had an IV placed in his 
right arm, it created a lot of irritation causing his arm to 
swell and turn blue.  The veteran reported that he previously 
had carpal tunnel surgery.  The diagnosis was right median, 
ulnar, and radial neuropathy, likely due to proximal nerve 
compression.  A June 2, 2000 VA hospital report indicated 
that the wound in the groin area apparently completely 
healed.  Prior to discharge the veteran developed a rash in 
his groin, which was treated with Hydrocortisone cream and 
antifungal cream.  The veteran complained of a new onset 
tingling in his upper extremity, which worsened since the IV 
was inserted in his right arm complicated by a hematoma 
formation.  It was noted that the veteran had severe carpal 
tunnel syndrome in his left lower extremity.  

A July 2004 CT scan of the abdomen/aorta found an infrarenal 
abdominal aortic aneurysm, status post endovascular graft 
placement.  The graft was patent without evidence of endoleak 
or extraluminal extravasation.  

During the May 2005 VA examination the veteran claimed a 
right arm Staph infection secondary to an IV insertion and a 
left femoral thrombectomy as a complication of surgery in 
February 2000.  The examination indicated that in the groin 
area, the veteran had severe tinea cruris and dryness which 
was not related to the Staph aureus infection.  In the left 
groin, he had a fissure measuring 1 cm by 1 cm, no edema, non 
tender, no drainage.  Right arm was clear, there were no 
lesions, no ecchymosis.  The diagnosis was resolved right arm 
Staph infection secondary to the intravenous fluid insertion.  
No residuals.  

Thus the evidence has shown that following the veteran's 
aortic aneurysm repair in February 2000, he developed 
complications, underwent a thrombectomy in March 2000 and 
subsequently developed a Staph infection in the groin.  
Nevertheless, a June 2000 hospital report showed the wound 
healed.  Moreover, the examiner during the May 2005 VA 
examination did not relate any disorders in the groin area to 
the Staph infection.  It was noted that the veteran had 
severe tinea cruris and dryness which was not related to the 
Staph infection.  Likewise, the May 2005 VA examination found 
that the right arm was clear, there were no lesions, no 
ecchymosis.  The examiner noted that there were no residuals 
and opined that there was a resolved right arm Staph 
infection secondary to IV insertion.  

Thus, the medical evidence does not show that the veteran has 
a right arm/hand disorder or residuals of a Staph infection 
in the groin area.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  The veteran has claimed that he is 
entitled to compensation for residuals of Staph infection in 
the groin area and swelling of the right arm and hand that 
resulted from hospital care at a VA facility in February 
2000, however medical diagnoses and opinions as to medical 
etiology require diagnostic skills and must be made by 
trained medical personnel.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, even assuming, for the sake of 
argument, that disorders were caused by VA hospital care, no 
VA fault has been shown.  Thus, the weight of the credible 
evidence establishes that VA treatment did not result in 
additional disabilities, let alone additional disabilities 
due to VA fault or an event not reasonably foreseeable.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all 3 issues.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


